DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 



 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO document (WO 2018/191390 A1).
	The document discloses an electronic device (i.e. exemplified partially by electronic device 16; fig 1) having, inter alia, a device housing having a first cavity (i.e. an inherent feature of the device because the inside of the device or first cavity to house electronic components to operate the electronic device) and a battery module 12 wherein the module is the battery casing 10 having a second receiving cavity (i.e. to house the battery itself and other components), a battery component 14 (i.e. battery itself) inside the second cavity, a charging component 17 (i.e. component including items 17,19 to charge the battery) configured to wirelessly charging the battery with a power supply (i.e. coils 17 inductively charged the battery via an inherently but not shown power supply; page 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO document (WO 2018/191390 A1).
Re claim 12, the document discloses a battery module 12 having, inter alia, a battery component 14 and a charging component 17 for wirelessly charging the battery component through wireless signal with a power supply (i.e. not shown but inherently needed to power the wireless coils).  The document further shows the battery component and the charging component “stacked” on top of each other (fig 1).  However the document is silent on the dimensions of the battery module being at least two thickness in a stacking direction of the battery component and the charging component).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have stacked the components “two thickness” or any appropriate thickness for the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
	Re claim 13, the document is silent on the specific claimed shape of the battery component.  It would have been an obvious matter of design choice to have shaped the battery into any appropriate shape for device, since such a modification would have 
	Re claim 16, the document is silent on the inclusion of a cooling component.  A cooling component would allow cooling of the component, thereby extending the life of the device and its components.  It would have been obvious to have provided the electronic device with a cooling component to extend the life of the device.
	Re claim 17, a connection component and a function component are inherent features of the electronic device (i.e. the WO device having an interior to house components or the function component to operate the device; and the connection wires or connection component are required in order for the device to function).

Allowable Subject Matter
Claims 2-11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Art made of record fails to disclose or suggest at least claimed subject matter of claims 2, 14 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yodfat et al. (US 2011/0009824) teaches an electronic device having at least wireless charging a battery and its components.  Figs 13a/b.
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087